Citation Nr: 1034399	
Decision Date: 09/13/10    Archive Date: 09/21/10

DOCKET NO.  05-21 400A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to higher initial ratings for degenerative changes of 
the lumbar spine, rated as 10 percent disabling from April 14, 
2003, to January 15, 2010, and as 40 percent disabling 
thereafter.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his son


ATTORNEY FOR THE BOARD

C. Fleming, Associate Counsel


INTRODUCTION

The Veteran had active military service from May 1993 to October 
1996.

This matter initially came before the Board of Veterans' Appeals 
(Board) on appeal from an August 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.  In that decision, the RO granted service 
connection for degenerative changes of the lumbar spine and 
awarded an initial 10 percent disability rating from April 14, 
2003.  The Board subsequently remanded the case in October 2009 
for further notification, evidentiary development, and 
adjudication.  The Board instructed the agency of original 
jurisdiction (AOJ) to seek to obtain private medical records, 
provide the Veteran with orthopedic and neurologic examinations, 
and then re-adjudicate the claim.  The AOJ attempted to obtain 
the Veteran's private medical records, but did not receive a 
response from the Veteran, and scheduled a VA examination, which 
was conducted in January 2010.  The Veteran was then provided a 
new rating decision and a supplemental statement of the case 
(SSOC) in April 2010, in which the AOJ awarded the Veteran a 
higher rating (40 percent) for his service-connected degenerative 
changes of the lumbar spine, effective January 15, 2010.  Thus, 
there is compliance with the Board's remand instructions.  See 
Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting that where 
the remand orders of the Board are not complied with, the Board 
errs as a matter of law when it fails to ensure compliance).  

As the appeal of the Veteran's claim for a higher initial rating 
for degenerative changes of the lumbar spine, initially rated as 
10 percent disabling prior to January 15, 2010, and as 40 percent 
disabling thereafter, emanates from the Veteran's disagreement 
with the initial ratings assigned following the grant of service 
connection, the Board has characterized the claim as for higher 
initial ratings, in accordance with Fenderson v. West, 12 Vet. 
App. 119, 126 (1999).  

The Veteran and his son testified before the undersigned Veterans 
Law Judge at a videoconference hearing in July 2009.  A 
transcript of the hearing has been associated with the Veteran's 
claims file.  


REMAND

The Board finds that further evidentiary development is necessary 
before a decision can be reached on the merits of the Veteran's 
claim. 

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was enacted in November 2000.  
See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002 & 
Supp. 2010).  To implement the provisions of the law, VA 
promulgated regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2009).  The VCAA and its implementing 
regulations include, upon the submission of a substantially 
complete application for benefits, an enhanced duty on the part 
of VA to notify a claimant of the information and evidence needed 
to substantiate a claim, as well as the duty to notify the 
claimant of what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define the 
obligation of VA with respect to its duty to assist a claimant in 
obtaining evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

The Board acknowledges that the Veteran continues to receive 
treatment for his back disability at VA's Northern Indiana Health 
Care System.  A review of the Veteran's claims file reflects that 
he has received ongoing treatment at the Fort Wayne, Indiana, 
campus of the Northern Indiana Health Care System; records in the 
file specifically document treatment dated as recently as March 
2010.  The Board notes, however, that the Veteran stated in a May 
2010 letter that he had "pertinent and updated medical 
evidence" from treatment he had undergone at the Northern 
Indiana Health Care System.  It does not appear that any records 
more recent than March 2010 from the Fort Wayne campus, or from 
any other facility in the Northern Indiana Health Care System, 
are present in the Veteran's claims file.  

The Board notes that VA is required by the VCAA to make 
reasonable efforts to help a claimant obtain evidence necessary 
to substantiate his claim, to include relevant records from both 
Federal and private sources.  38 U.S.C.A. § 5103A(b), (c) (West 
2002); 38 C.F.R. § 3.159(c)(1) (2009).  The records generated by 
VA facilities that may have an impact on the adjudication of a 
claim are considered constructively in the possession of VA 
adjudicators during the consideration of a claim, regardless of 
whether those records are physically in the claims file.  See 
Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 
2 Vet. App. 611, 613 (1992).  Therefore, as the identified VA 
medical records may have a bearing on the Veteran's increased 
rating claim, on remand the agency of original jurisdiction (AOJ) 
must attempt to obtain any examination or treatment records since 
March 2010 from the VA Northern Indiana Health Care System and 
associate any records obtained with the claims file.  If any 
records sought are determined to be unavailable, the Veteran must 
be notified of that fact pursuant to 38 C.F.R. § 3.159(e) (2009).

In view of the foregoing, the case is REMANDED for the following 
action:

1.  The Veteran and his representative 
should be sent a letter specifically 
requesting that the Veteran provide 
sufficient information, and if necessary, 
authorization to enable any additional 
pertinent evidence not currently of record 
relating to the Veteran's back disability 
to be obtained.  

2.  The agency of original jurisdiction 
(AOJ) must obtain from the VA Northern 
Indiana Health Care System any available 
medical records pertaining to the Veteran's 
examination or treatment at the Fort Wayne 
campus or any affiliated facility at any 
time from March 2010 to the present.  The 
AOJ must follow the procedures set forth in 
38 C.F.R. § 3.159(c) (2009) regarding 
requesting records from Federal facilities.  
Any other sources of treatment records 
identified by the Veteran should also be 
contacted.  All records and/or responses 
received should be associated with the 
claims file.  If any records sought are 
determined to be unavailable, the Veteran 
must be notified of that fact pursuant to 
38 C.F.R. § 3.159(e) (2009).

3.  After completing the requested actions 
and any additional notification and/or 
development deemed warranted, the claim on 
appeal must be re-adjudicated in light of 
all pertinent evidence and legal 
authority.  If any benefit sought on 
appeal is not granted, the Veteran and his 
representative must be furnished a 
supplemental statement of the case (SSOC) 
and afforded the appropriate time period 
for response before the claims file is 
returned to the Board.  

Thereafter, the case should be returned to the Board for further 
appellate review, if in order.  By this remand, the Board 
intimates no opinion as to any final outcome warranted.  No 
action is required of the Veteran until he is notified.  The 
Veteran has the right to submit additional evidence and argument 
on the matter the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
United States Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 
2010).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a preliminary 
order and does not constitute a decision of the Board on the 
merits of your appeal.  38 C.F.R. § 20.1100(b) (2009).

